                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                     Western Division
                               Civil Case No. 5:19-cv-249-Fl

 MATTHEW BRADLEY,
    Plaintiff
                                                             ENTRY OF APPEARANCE BY
 v.                                                             SUSAN FREYA OLIVE
                                                             AS COUNSEL FOR PLAINTIFF
 ANALYTICAL GRAMMAR, INC.
     Defendant


       Susan Freya Olive, a member of the Bar of this Court, hereby enters her appearance as

counsel of record on behalf of Plaintiff, Matthew Bradley.


       The undersigned further gives notice that this entry of appearance satisfies, on behalf of

Plaintiff, the Court’s Order (DE 68; extended by DE 71) that he designate counsel of record to

replace disqualified former counsel Richard Liebowitz, on or before May 28, 2021.

       Respectfully submitted this 27th day of May, 2021.
                                        /s/ Susan Freya Olive
                                        Susan Freya Olive
                                          NC Bar No. 7252
                                        OLIVE & OLIVE, P.A.
                                        Counsel for Plaintiff
                                        500 Memorial Street
                                        P.O. Box 2049
                                        Durham, NC 27702-2049
                                        Phone: (919) 683-5514
                                        emailboxEDNC@oliveandolive.com




                                                         Entry of Appearance- Page 1
           Case 5:19-cv-00249-FL Document 72 Filed 05/27/21 Page 1 of 2
                                  CERTIFICATE OF SERVICE
        Undersigned counsel for Plaintiff certifies that the foregoing document was served this date

on Defendant by electronically filing the same with the Clerk of Court using the CM/ECF System,

which will send notification via electronic means to counsel for Defendant, on this 27 th day of May,

2021.



                                                       /s/ Susan Freya Olive
                                                       Susan Freya Olive
                                                         NC Bar No. 7252
                                                       OLIVE & OLIVE, P.A.
                                                       500 Memorial Street
                                                       P.O. Box 2049
                                                       Durham, NC 27702-2049
                                                       Phone: (919) 683-5514
                                                       emailboxEDNC@oliveandolive.com




                                                         Entry of Appearance- Page 2
           Case 5:19-cv-00249-FL Document 72 Filed 05/27/21 Page 2 of 2
